Citation Nr: 1144482	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-43 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to May 1962. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2008 rating determination of the VA Regional Office (RO) in St. Petersburg, Florida that denied a total rating based on unemployability due to service-connected disability. 

The Veteran was afforded a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record. 

The issue of entitlement to service connection for vertigo has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant is service connected for bilateral hearing loss rated 80 percent disabling, and for tinnitus rated 10 percent disabling.  The combined disability rating is 80 percent.  

The Veteran asserts that he is totally disabled and unable to obtain or engage in any gainful employment due to symptoms associated with his service-connected bilateral hearing loss and tinnitus.  He and his wife presented testimony on personal hearing in July 2011 to the effect that he had difficulty communicating with people, was afraid to go out on his own, and would not go out without his wife as she is his "ears" which caused him to be unable to work. 

VA outpatient clinic notes dated between 2008 and 2009 reflect that the appellant receives continuing follow-up for his hearing loss and other non-service connected disabilities.  No references to employment capability appear in those clinical records. 

The Veteran was afforded a VA audiological examination in February 2007.  No findings were provided as to the Veteran's work capacity. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Therein the Court specifically held that VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effects the appellant's service-connected disability has on the ability to work.  Id at 297.  Therefore, although a VA examination was performed in February 2007, the examination findings are inadequate to adjudicate the claim of entitlement to individual unemployability due to service connected disorders.  Hence, a current VA examination is in order to ascertain whether unemployability due to service-connected disability is demonstrated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  The RO must adjudicate the claim of entitlement to service connection for vertigo, to include secondary to hearing loss and tinnitus.  The appellant is hereby informed that the Board cannot and will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal. 

2.  The Veteran must be scheduled for an appropriate VA examination to determine the effects of all service-connected disabilities on employability.  The claims folder must be made available to the examiner.  The examiner must offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include complete rationale for all opinions and conclusions reached. 

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  The RO must ensure that the claim of entitlement to service connection for vertigo has been adjudicated prior to returning this case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


